[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]CORRECTED ORDER
The defendants' motion for partial summary judgment is granted. Neither filial nor sibling consortium is a federal civil right nor a recognized cause of action in Connecticut. There is no action by Mattie Towns in this action. A party cannot be added by an amended complaint. Buttner v. Planningand Zoning Commission, Superior court, judicial district of Fairfield No. 304231 (1994); Blair v. Fretz, Superior Court, judicial district of Middlesex, No. 63580 (1993); New HavenSavings Bank v. Common Construction Co., Superior Court, judicial district of Waterbury, No. 100742 (1993).
BY THE COURT, CT Page 2680
_________________________ LEVIN, JUDGE